PER CURIAM.
Pursuant to a motion of the petitioner, C. A. C. Building Site, The Cleveland Trust Co., trustee, filed herein on April 10, 1941, to enter the same judgment in this cause as was entered by this court in the case of The Cleveland Trust Company, Trustee of the Trust Estate known as Garfield Building Site Trust, v. Commissioner, 6 Cir., 115 F.2d 481, on account of the issues in the two cases being substantially identical and the respondent having consented thereto, it is now ordered, adjudged and decreed that the decision of the Board of Tax Appeals be reversed and the cause remanded for proceedings consistent with the opinion of this court in the case of Cleveland Trust Company, Trustee of the Trust Estate known as Garfield Building Site Trust, v. Commissioner of Internal Revenue, 6 Cir., 115 F.2d 481.